DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (differential heating) in the reply filed on 10/05/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16, the examiner finds no support, description or possession for 16: “further comprising the step of selecting the prosthetic socket from two or more prosthetic sockets each having different sizes, wherein the selecting the prosthetic socket step comprises identifying a circumference of the residual limb using a sizing aid and based on the circumference of the residual limb and features of the sizing aid selecting the prosthetic socket”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 12-19, 21-33, “from about 70 0C and 150 0C” is indefinite. Is there an upper limit? Note that the specification supports “between about 70 C and about 150 C”.
	Claim 23, the scope of “not substantially heating” is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19, 21-22, 24-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Coppens et al (2008/0269914). Evidenced by Mosler (WO 2017/144604).
Coppens et al teaches a method for forming a prosthetic socket to a residual limb; see abstract.

    PNG
    media_image1.png
    716
    457
    media_image1.png
    Greyscale




The method comprising providing a prosthetic socket comprising a conical cup (generally 12 having an open end and a substantially closed end) having a first pliability at a first temperature range from about 70 0C and 150 0C (see abstract 50 to 80 C which includes from about 70 to 80 C fulfilling this limitation) and a lower portion region (base, lower portion) which is configured to connect to a prosthetic limb; see at least shuttle lock 4.
It is inherent that the taught thermoplastic for the lower portion region has a second pliability at a second temperature range (this not claiming a different material) which is different than the first pliability at the first temperature range;
The method comprising heating the prosthetic socket. Referring to par. 0024, Coppen et al teaches using numerous methods of heating including ovens, heat guns and hot plates. Further, see claim 19 (g.) teaching, “optionally applying localized heat, to adjust the shape of the socket”. This is differentially heating. If not inherent, it would have been obvious to one having ordinary skill in the art to have used these heating methods and to have differentially heated the prosthetic socket to expand points of high friction and to have stretched at least a portion of the conical cup of the prosthetic socket over the at least a portion of the residual limb for better fitment. See further explanation for claim 16 below.
Finally, “differentially heating” can included the interpretation of heating using different ways such as by oven followed by a heat gun.

Claim 15 is would have been obvious to having ordinary skill in the art to have tried a prosthetic socket wherein the conical cup comprises a circumference that is smaller than a circumference of the residual limb with predictable results and to snuggly fit over the limb (par. 0024).  
Claims 16 and 29, see par. 0024 teaching various sizes. It would have been obvious to having ordinary skill in the art to have tried a prosthetic socket wherein the conical cup comprises a circumference that is smaller than a circumference of the residual limb with predictable results. A tool such as a tape measure would have been obvious to have tried to determine the prosthetic socket size.
Claim 17, it would have been obvious to one having ordinary skill in the art to have placed liner on the limb, as claimeed, to mimic the thickness and size of a final prosthetic liner to be used with the socket.
Claim 18, it is well known in the art to use an outer sleeve and would have been obvious to have used with the socket of Coppens et al to maintain a vacuum. 
Claim 19, the step of inserting a portion of the residual limb into a portion of the conical cup socket and applying downward pressure is well known in the art and would have obvious to have tried with the socket of Coppens et. Evidenced by Mosler (WO 2017/144604, applicant cited).
Claim 21, mold or model, see par. 0010.
Claims 14, 24, see par. 0030-0031 teaching overlays which inherently have some insulation property.
Claim 25, see par. 0024 and 0032.
Claim 26, differential heating, described above, would include, “during the stretching at least a portion of the heated prosthetic socket step the conical cup is pliable and the lower portion comprises a base is rigid”.  
Claims 27 and 31, see claim 3 teaching at least carbon fiber.
Claim 28, as stated above, spot heating would be using a heat gun.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774